COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 Frank D. McCollum, III,                     §              No. 08-13-00318-CV

                     Appellant,              §                Appeal from the

 v.                                          §               101st District Court

 The Bank of New York Mellon Trust           §             of Dallas County, Texas
 Company.
                                             §              (TC# DC-12-02026)
                      Appellee.
                                          §
                                        ORDER

        The Court GRANTS the Appellant’s Pro Se fourth motion for extension of time to file

the reply brief until November 7, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE REPLY BRIEF WILL BE CONSIDERED BY

THIS COURT.

        It is further ORDERED that Mr. Frank D. McCollum, III, the Appellant, prepare the

Appellant’s Pro Se reply brief and forward the same to this Court on or before November 7,

2014.

        IT IS SO ORDERED this 22nd day of October, 2014.


                                                 PER CURIAM